DECISION
This matter is before the court on its own motion to dismiss for want of prosecution.
On January 28, 2009, the court wrote to Plaintiffs' representative, stating:
    "At a case management conference held October 6, 2008, the parties agreed that Plaintiffs' and Defendant's Motions for Summary Judgment would be submitted no later than January 6, 2009.
    Defendant's Motion for Summary Judgment was submitted on January 6, 2009.
    On January 6, 2009, you faxed the court a letter stating that you `apparently wrote down the wrong dates for the submission of the brief in this matter.' You requested a 10 day extension even though the date you `wrote down' for submission of your brief was January 9, 2009.
    On January 16, 2009, you faxed the court a letter stating that `due to personal issues' you were requesting `an additional two business days to submit' your motion. You did not submit your motion on January 21, 2009. (Monday, January 19, 2009, was a legal holiday.)
    On January 22, 2009, you faxed the court a letter stating that you had been ill and in addition your `son's fiancee's mother had cancer surgery on Wednesday.' You wrote that you would `get the motion to' the court `and Mr. Norris as soon as possible.'
    As of this date, you have not submitted your motion nor given the court a specific date when you will submit your motion.
 If your motion is not submitted to the court by close of business on February 6, 2009, the above-entitled matter will be dismissed for lack of prosecution." *Page 2
On February 5, 2006, Plaintiffs' representative's wife (Mona) called the court stating that her husband, Plaintiffs' representative, had been ill for three days and after further medical tests would need to be home resting and "would not be able to work on brief." (OJIN Event 55.) Plaintiffs' representative did not contact the court.
As of this date, Plaintiffs' representative has not filed a motion for summary judgment. As a result, the court concludes the appeal should be dismissed for lack of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter is dismissed.
Dated this _______ day of February 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanner onFebruary 27, 2009. The Court filed and entered this document on February27, 2009. *Page 1